DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn
to a nonelected treatment method, there being no allowable generic or linking claim. Applicant timely
traversed the restriction (election) requirement in the reply filed on 6/20/2022.
Applicant's election with traverse of Claims 1-18 drawn to a method of removing an object inside a biological lumen in the reply filed on 6/20/2022 is acknowledged. The traversal is on the ground(s) that the examination of the additional method claims would not be burdensome due to the small number of claims, as well as there being potential overlap in relevant CPC areas for both Inventive Groups. This is not found persuasive because the features of the apparatus group claims (claims 1-18) are not expressly claimed as required for preforming the claimed treatment method. Further, the limited number of method claims is categorized in A61B 17/320758 drawn to rotating cutting instruments and is not directly related to the main structure of the apparatus claims of elected Group I which only mentions the presence of a cutter at the distal end and are thereby seen to provide a burden.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/17/2020 and 11/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a support portion” in claims 1, 8, 10 and 17, and  “a cutting portion” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-9 are also indefinite by virtue of their dependency on indefinite claim 1.
Claim 1 recites the limitation "the third housing".  There is insufficient antecedent basis for this limitation in the claim and it is unclear as to whether this term is referring to the previously-mentioned support portion, or a new feature previously undisclosed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7, 10-11, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thistle (US 20130060272 A1)
Regarding claim 1, Thistle discloses: A medical device for removing an object inside a biological lumen (see Fig. 11 illustrating the second embodiment of the device connector of Thistle which will be relied on during examination whilst referencing to the first embodiment for details not shown in Figs. 11-14, see also Paragraph 41 mentioning wherein the cutting members are configured to excise tissue from a surgical site), comprising: a drive shaft (inner shaft 112, see Fig. 3, present amongst all embodiments unless otherwise stated) that is rotatable about a rotation axis (see Paragraph 40 mentioning wherein the inner shaft can rotate within the outer shaft 110); a cutting portion fixed to a distal portion of the drive shaft and is configured to cut the object (cutting members 122 and 124, see Fig. 3, which is equivalent under 112f to the structure disclosed in the specification as corresponding to the claimed means plus function limitation, which is a cylinder that projects to the distal side of the drive tube – see Page 10, Paragraph 38); a first housing that accommodates the drive shaft to be rotatable relative to the first housing (see Examiner’s Diagram of Thistle Fig. 11 below illustrating the first housing of the device that is present amongst all embodiments unless otherwise stated, see also Paragraph 40 mentioning wherein the inner shaft can rotate, seen to be with respect to the first housing which is understood to be a stationary piece); a second housing located on a distal side of the first housing (inner hub 234, see Fig. 12A) and rotatable with respect to the first housing around the rotation axis (see Paragraph 40 mentioning wherein the inner hub and inner shaft are configured to move together as a unit, seen to mean that the inner hub can rotate); and a support portion that supports the first housing and the second housing (outer hub 232, see Fig. 12A that connects to the first housing and covers the inner hub, thereby providing structural support thereto, which is equivalent under 112f to the structure disclosed in the specification as corresponding to the claimed means plus function limitation, which is a tubular member that guides and limits a relative movement of the first housing 50 and the second housing 60 – see Page 14, Paragraph 47), wherein one of the first housing, the second housing, and the support portion has a recess portion (mating features 242, see Fig. 12C showing a recess on the support portion, see also Paragraph 46 mentioning where a person skilled in the art has knowledge of different connection types to secures the outer hub to the shaver hand piece), and an other one of the first housing, the second housing, and the third housing has a projection portion fittable into and detachable from the recess portion by relatively moving along the rotation axis (shaver hand piece 400 has mating protrusions that fit into the mating feature 242 of the outer hub, see Paragraph 46), wherein the projection portion and the recess portion are configured to be fitted together to restrict relative rotation of the first housing and the second housing (as outer hub and shaver hand piece are secured together in by mating feature 242, the outer portion of the outer hub and the shaver hand piece are seen to be prevented from rotation relative to one-another), and wherein the support portion restricts a relative inclination of the first housing and the second housing in a direction intersecting with the rotation axis (mating feature 242 secures the outer hub to the handle assembly and prevents any incline motion perpendicular to the longitudinal axis once secured within the slots 242)

    PNG
    media_image1.png
    572
    433
    media_image1.png
    Greyscale

Examiner’s Diagram of Thistle Fig. 11
Regarding claim 2, Thistle discloses the invention of claim 1, Thistle further discloses an outer tube (outer shaft 110, see Fig. 7A, present in the second embodiment shown in Fig. 11 unless otherwise stated) fixed to the second housing and accommodating the drive shaft (shown in Fig. 2) to be rotatable relative to the outer tube (see Paragraph 36 mentioning wherein the inner shaft 112 can rotate relative to the inner shaft 112)
Regarding claim 5, Thistle discloses the invention of claim 1, Thistle further discloses wherein the second housing is movable with respect to the first housing along the rotation axis (see Paragraph 40 mentioning wherein the inner hub and inner shaft are configured to move together as a unit, seen to mean that the inner hub can rotate – there is no mention wherein the “first housing” as illustrated in Examiner’s Diagram of Thistle Fig. 11 above is able to rotate)
Regarding claim 7, Thistle discloses the invention of claim 1, Thistle further discloses wherein the second housing is disposed at a fixed position with respect to the first housing along the rotation axis (see Fig. 1 showing the inner shaft at a fixed position with respect to the “first housing” and present in the “first housing” illustrated in Examiner’s Diagram of Thistle Fig. 11 above unless otherwise stated)
Regarding claim 10, Thistle discloses: A medical device for removing an object inside a biological lumen (see Fig. 11 illustrating the second embodiment of the device connector of Thistle which will be relied on during examination whilst referencing to the first embodiment for details not shown in Figs. 11-14, see also Paragraph 41 mentioning wherein the cutting members are configured to excise tissue from a surgical site), comprising: a drive shaft (inner shaft 112, see Fig. 3, present amongst all embodiments unless otherwise stated) that is rotatable about a rotation axis (see Paragraph 40 mentioning wherein the inner shaft can rotate within the outer shaft 110), a cutting portion fixed to a distal portion of the drive shaft and is configured to cut the object (cutting members 122 and 124, see Fig. 3, which is equivalent under 112f to the structure disclosed in the specification as corresponding to the claimed means plus function limitation, which is a cylinder that projects to the distal side of the drive tube – see Page 10, Paragraph 38); a first housing that accommodates the drive shaft to be rotatable relative to the first housing (see Examiner’s Diagram of Thistle Fig. 11 above illustrating the first housing, see also Paragraph 40 mentioning wherein the inner shaft can rotate, seen to be with respect to the first housing which is understood to be a stationary piece); a second housing located on a distal side of the first housing (inner hub 234, see Fig. 12A) and rotatable with respect to the first housing around the rotation axis (see Paragraph 40 mentioning wherein the inner hub and inner shaft are configured to move together as a unit, seen to mean that the inner hub can rotate); and a support portion that supports the first housing and the second housing (outer hub 232, see Fig. 12A that connects to the first housing and covers the inner hub, thereby providing structural support thereto, which is equivalent under 112f to the structure disclosed in the specification as corresponding to the claimed means plus function limitation, which is a tubular member that guides and limits a relative movement of the first housing 50 and the second housing 60 – see Page 14, Paragraph 47), wherein the first housing and the second housing, or the first housing and the support portion are configured to come into slidable contact with each other so that relative rotation is restricted (mating features 242, see Fig. 12C showing a recess on the support portion, see also Paragraph 46 mentioning where a person skilled in the art has knowledge of different connection types to secures the outer hub to the shaver hand piece, which connects the outer hub to the handle assembly to be secured together in by mating feature 242, the outer portion of the outer hub and the shaver hand piece are seen to be prevented from rotation relative to one-another),  wherein the support portion supports the first housing to be rotatable around the rotation axis (see Fig. 12C showing the mating feature having a “twist-lock” connection to secure the outer hub to the handle assembly, seen to allow the “first housing” as illustrated above in Examiner’s Diagram of Thistle Fig. 11 to be at least partially rotatable, see also Paragraph 46), and wherein the support portion restricts a relative inclination of the first housing and the second housing in a direction intersecting with the rotation axis (mating feature 242 secures the outer hub to the handle assembly and prevents any incline motion perpendicular to the longitudinal axis once secured within the slots 242)
Regarding claim 11, Thistle discloses the invention of claim 10, Thistle further discloses an outer tube (outer shaft 110, see Fig. 7A, seen to be present in all embodiments unless otherwise stated) fixed to the second housing and accommodating the drive shaft (as shown Fig. 2) to be rotatable relative to the outer tube (see Paragraph 36 mentioning wherein the inner shaft 112 can rotate relative to the inner shaft 112)
Regarding claim 14, Thistle discloses the invention of claim 10, Thistle further discloses wherein the second housing is movable with respect to the first housing along the rotation axis (see Paragraph 40 mentioning wherein the inner hub and inner shaft are configured to move together as a unit, seen to mean that the inner hub can rotate – there is no mention wherein the “first housing” as illustrated in Examiner’s Diagram of Thistle Fig. 11 above is able to rotate)
Regarding claim 16, Thistle discloses the invention of claim 10, Thistle further discloses wherein the second housing is disposed at a fixed position with respect to the first housing along the rotation axis (see Fig. 1 showing the inner shaft at a fixed position with respect to the “first housing” , seen to be present in the illustrated in Examiner’s Diagram of Thistle Fig. 11 above unless otherwise stated)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 8-9, 12, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thistle (US 20130060272 A1) in view of Frost (US 4517977 A)
Regarding claim 3, Thistle discloses all limitations of the invention of claim 1, Thistle further discloses wherein at least a portion of the drive shaft has a tubular shape (inner shaft has a tubular shape seen in Fig. 7A), and a lumen of the drive shaft communicates with an aspiration port (ports 118, see Fig. 7A in communication with exit port 136/236 that connects to a suction source, see Paragraphs 40, 43 and 45 and 48)
However, while Thistle discloses an exit port for connection to a suction device (see Paragraphs 40 and 43), Thistle does not expressly disclose wherein the first housing or the second housing has the aspiration port for receiving an aspiration force from an outside, and wherein a first seal portion which comes into contact with an outer peripheral surface of the drive shaft is disposed in a proximal portion of the first housing or the second housing in which the aspiration port is formed.
However, in the same field of endeavor, namely surgical resecting devices having an inner shaft having a lumen in communication with an aspiration port, Frost teaches a resecting device (see Fig. 1) having a first housing (see Examiner’s Diagram of Frost Fig. 1 below illustrating a first housing) having an aspiration port (outlet port 21, see Fig. 1) in communication with an inner drive shaft (inner tube 14, see Fig. 1) and a first seal portion (seals 18, see Fig. 1) which come into contact with an outer peripheral surface of the drive shaft (see Examiner’s Diagram of Frost Fig. 1 below showing the proximal-most seal coming into contact with an outer peripheral surface of the inner tube) to separate the spaces containing pressurized liquid from the remainder of the housing (see Col. 2, Lines 66-68 – Col. 3, Lines 1-5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having an aspiration port located within the first housing of Thistle with the inner shaft having a port connected thereto as taught by Frost. This is because the mechanism taught by Frost to provide a suction force within the inner shaft to aspirate cut tissue and debris from the biological environment and the mechanism disclosed by Thistle doing the same are obvious variants with no unexpected results for aspirating the inner shaft. Further, Thistle appears to indicate that the placement of the exit port on the outer hub serves no specified purpose other than to act as a connector for a suction source to aspirate excised tissue from the worksite that would lead one of ordinary skill in the art unable to incorporate as the combination would have yielded a predictable result similar to the function of the exit port of Thistle in providing a suction to the inner shaft to aspirate excised tissue. In addition, Thistle also indicates that “a person skilled in the art will appreciate that the cutting assembly can include different components and can have a variety of other configurations for cutting and receiving tissue” (see Thistle Paragraph 36). Therefore, one of ordinary skill would have expected the device of Frost to function equally as well with a suction exit port disposed on first housing and connected to the inner shaft therein. 
It would have additionally been obvious to one of ordinary skill in the art, before the effective filing date of the claimed inventio, to have modified the device of Thistle to include the seals positioned on the outer peripheral surface of the inner shaft as taught and suggested by Frost to, in this case, separate the spaces containing pressurized liquid from the remainder of the housing (see Frost Col. 2, Lines 66-68 – Col. 3, Lines 1-5)

    PNG
    media_image2.png
    476
    443
    media_image2.png
    Greyscale

Examiner’s Diagram of Frost Fig. 1
Regarding claim 6, Thistle discloses all the limitations of the invention of claim 1, Thistle further discloses, wherein at least a portion of the drive shaft has a tubular shape (inner shaft 112 has a tubular shape as shown in Fig. 7A), and a lumen of the drive shaft communicates with the aspiration port (ports 118, see Fig. 7A in communication with exit port 136/236 that connects to a suction source, see Paragraphs 40, 43 and 45 and 48), wherein one of the first housing and the second housing has a sealing inner peripheral surface (inner surface of the inner hub is seen to be sealing to prevent debris from the inner shaft to enter the interior of the hand piece), and the other one has a sealing outer peripheral surface which faces the sealing inner peripheral surface (surface of the “first housing” as illustrated above in Examiner’s Diagram of Thistle Fig. 11 is seen to be sealing to prevent debris suctioned within the inner shaft to exit the device at any point other than the exit port 136/236 as per Paragraph 36), wherein the sealing inner peripheral surface and the sealing outer peripheral surface are relatively rotatable (see Paragraph 40 mentioning wherein the inner hub is rotatable relative to the outer shaft which is fixed to the handle assembly, allowing for relative rotation of both pieces relative to one-another), and are relatively movable along the rotation axis while a predetermined separated distance is maintained (see Paragraph 40 mentioning wherein the inner hub is rotatable relative to the outer shaft which is fixed to the handle assembly, allowing for relative rotation of both pieces relative to one-another), and wherein a ring-shaped second seal portion is disposed between the sealing inner peripheral surface and the sealing outer peripheral surface (see Examiner’s Diagram of Thistle Fig. 14 below illustrating the proximal portion of the outer hub that overlaps the inner hub and is connectable to the housing assembly (see Paragraph 46) that acts as a second seal between the inner hub and the handle assembly)
However, while Thistle discloses an exit port for connection to a suction device (see Paragraphs 40 and 43), Thistle does not expressly disclose wherein the first housing or the second housing has the aspiration port for receiving an aspiration force from an outside.
However, in the same field of endeavor, namely surgical resecting devices having an inner shaft having a lumen in communication with an aspiration port, Frost teaches a resecting device (see Fig. 1) having a first housing (see Examiner’s Diagram of Frost Fig. 1 above illustrating a first housing) having an aspiration port (outlet port 21, see Fig. 1) in communication with an inner drive shaft (inner tube 14, see Fig. 1) and a first seal portion (seals 18, see Fig. 1) which come into contact with an outer peripheral surface of the drive shaft (see Examiner’s Diagram of Frost Fig. 1 above showing the proximal-most seal coming into contact with an outer peripheral surface of the inner tube) to separate the spaces containing pressurized liquid from the remainder of the housing (see Col. 2, Lines 66-68 – Col. 3, Lines 1-5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having an aspiration port located within the first housing of Thistle with the inner shaft having a port connected thereto as taught by Frost. This is because the mechanism taught by Frost to provide a suction force within the inner shaft to aspirate cut tissue and debris from the biological environment and the mechanism disclosed by Thistle doing the same are obvious variants with no unexpected results for aspirating the inner shaft. Further, Thistle appears to indicate that the placement of the exit port on the outer hub serves no specified purpose other than to act as a connector for a suction source to aspirate excised tissue from the worksite that would lead one of ordinary skill in the art unable to incorporate as the combination would have yielded a predictable result similar to the function of the exit port of Thistle in providing a suction to the inner shaft to aspirate excised tissue. In addition, Thistle also indicates that “a person skilled in the art will appreciate that the cutting assembly can include different components and can have a variety of other configurations for cutting and receiving tissue” (see Thistle Paragraph 36). Therefore, one of ordinary skill would have expected the device of Frost to function equally as well with a suction exit port disposed on first housing and connected to the inner shaft therein. 

    PNG
    media_image3.png
    520
    572
    media_image3.png
    Greyscale

Examiner’s Diagram of Thistle Fig. 14
Regarding claim 8 , Thistle discloses all limitations of the invention of claim 1, Thistle further discloses, wherein the support portion has a cover portion which covers the second housing (outer hub 232 has a distal covering portion that inner hub inserts into as shown in Fig. 14, wherein the distal portion of the outer hub acts as a cover portion), and wherein the second housing is covered with the cover portion to be rotatable together with the support portion (see Fig. 14, see also Paragraph 40 mentioning wherein the inner hub and inner shaft are configured to move together as a unit, seen to mean that the inner hub can rotate in addition to the mating features 242 within the outer hub (see Fig. 12C) that mates with the handle assembly and is seen to be able to rotate to secure the outer hub thereto, see also Paragraph 46 mentioning where the two components can be “twist-locked”, seen to be useable in all embodiments as per Paragraph 46 mentioning “ A person skilled in the art will appreciate that the connector can have a variety of configurations and can include a variety of mating features configured to join the connector with a cutting assembly and a shaver hand piece”)
However, while Thistle discloses an exit port for connection to a suction device (see Paragraphs 40 and 43), Thistle does not expressly disclose wherein the first housing or the second housing has the aspiration port for receiving an aspiration force from an outside.
However, in the same field of endeavor, namely surgical resecting devices having an inner shaft having a lumen in communication with an aspiration port, Frost teaches a resecting device (see Fig. 1) having a first housing (see Examiner’s Diagram of Frost Fig. 1 above illustrating a first housing) having an aspiration port (outlet port 21, see Fig. 1) in communication with an inner drive shaft (inner tube 14, see Fig. 1) and a first seal portion (seals 18, see Fig. 1) which come into contact with an outer peripheral surface of the drive shaft (see Examiner’s Diagram of Frost Fig. 1 above showing the proximal-most seal coming into contact with an outer peripheral surface of the inner tube) to separate the spaces containing pressurized liquid from the remainder of the housing (see Col. 2, Lines 66-68 – Col. 3, Lines 1-5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having an aspiration port located within the first housing of Thistle with the inner shaft having a port connected thereto as taught by Frost. This is because the mechanism taught by Frost to provide a suction force within the inner shaft to aspirate cut tissue and debris from the biological environment and the mechanism disclosed by Thistle doing the same are obvious variants with no unexpected results for aspirating the inner shaft. Further, Thistle appears to indicate that the placement of the exit port on the outer hub serves no specified purpose other than to act as a connector for a suction source to aspirate excised tissue from the worksite that would lead one of ordinary skill in the art unable to incorporate as the combination would have yielded a predictable result similar to the function of the exit port of Thistle in providing a suction to the inner shaft to aspirate excised tissue. In addition, Thistle also indicates that “a person skilled in the art will appreciate that the cutting assembly can include different components and can have a variety of other configurations for cutting and receiving tissue” (see Thistle Paragraph 36). Therefore, one of ordinary skill would have expected the device of Frost to function equally as well with a suction exit port disposed on first housing and connected to the inner shaft therein. 
Regarding claim 9, the combination of Thistle and Frost disclose the invention of claim 8, Thistle further discloses wherein an outer peripheral surface of the cover portion has a support interlock portion interlocked with a drive device that transmits a drive force to the drive shaft (mating feature 242 on the outer peripheral surface of the outer hub as shown in Fig. 12C that interlocks with the handle assembly containing the motor to rotate the drive shaft, see Paragraph 35)
Regarding claim 12, Thistle discloses all limitations of the invention of claim 10, Thistle further discloses wherein at least a portion of the drive shaft has a tubular shape (inner shaft has a tubular shape seen in Fig. 7A), and a lumen of the drive shaft communicates with an aspiration port (ports 118, see Fig. 7A in communication with exit port 136/236 that connects to a suction source, see Paragraphs 40, 43 and 45 and 48)
However, while Thistle discloses an exit port for connection to a suction device (see Paragraphs 40 and 43), Thistle does not expressly disclose wherein the first housing or the second housing has the aspiration port for receiving an aspiration force from an outside, and wherein a first seal portion which comes into contact with an outer peripheral surface of the drive shaft is disposed in a proximal portion of the first housing or the second housing in which the aspiration port is formed.
However, in the same field of endeavor, namely surgical resecting devices having an inner shaft having a lumen in communication with an aspiration port, Frost teaches a resecting device (see Fig. 1) having a first housing (see Examiner’s Diagram of Frost Fig. 1 above illustrating a first housing) having an aspiration port (outlet port 21, see Fig. 1) in communication with an inner drive shaft (inner tube 14, see Fig. 1) and a first seal portion (seals 18, see Fig. 1) which come into contact with an outer peripheral surface of the drive shaft (see Examiner’s Diagram of Frost Fig. 1 above showing the proximal-most seal coming into contact with an outer peripheral surface of the inner tube) to separate the spaces containing pressurized liquid from the remainder of the housing (see Col. 2, Lines 66-68 – Col. 3, Lines 1-5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having an aspiration port located within the first housing of Thistle with the inner shaft having a port connected thereto as taught by Frost. This is because the mechanism taught by Frost to provide a suction force within the inner shaft to aspirate cut tissue and debris from the biological environment and the mechanism disclosed by Thistle doing the same are obvious variants with no unexpected results for aspirating the inner shaft. Further, Thistle appears to indicate that the placement of the exit port on the outer hub serves no specified purpose other than to act as a connector for a suction source to aspirate excised tissue from the worksite that would lead one of ordinary skill in the art unable to incorporate as the combination would have yielded a predictable result similar to the function of the exit port of Thistle in providing a suction to the inner shaft to aspirate excised tissue. In addition, Thistle also indicates that “a person skilled in the art will appreciate that the cutting assembly can include different components and can have a variety of other configurations for cutting and receiving tissue” (see Thistle Paragraph 36). Therefore, one of ordinary skill would have expected the device of Frost to function equally as well with a suction exit port disposed on first housing and connected to the inner shaft therein. 
It would have additionally been obvious to one of ordinary skill in the art, before the effective filing date of the claimed inventio, to have modified the device of Thistle to include the seals positioned on the outer peripheral surface of the inner shaft as taught and suggested by Frost to, in this case, separate the spaces containing pressurized liquid from the remainder of the housing (see Frost Col. 2, Lines 66-68 – Col. 3, Lines 1-5)
Regarding claim 15, Thistle discloses all the limitations of the invention of claim 10, Thistle further discloses, wherein at least a portion of the drive shaft has a tubular shape (inner shaft 112 has a tubular shape as shown in Fig. 7A), and a lumen of the drive shaft communicates with the aspiration port (ports 118, see Fig. 7A in communication with exit port 136/236 that connects to a suction source, see Paragraphs 40, 43 and 45 and 48), wherein one of the first housing and the second housing has a sealing inner peripheral surface (inner surface of the inner hub is seen to be sealing to prevent debris from the inner shaft to enter the interior of the hand piece), and the other one has a sealing outer peripheral surface which faces the sealing inner peripheral surface (surface of the “first housing” as illustrated above in Examiner’s Diagram of Thistle Fig. 11 is seen to be sealing to prevent debris suctioned within the inner shaft to exit the device at any point other than the exit port 136/236 as per Paragraph 36), wherein the sealing inner peripheral surface and the sealing outer peripheral surface are relatively rotatable (see Paragraph 40 mentioning wherein the inner hub is rotatable relative to the outer shaft which is fixed to the handle assembly, allowing for relative rotation of both pieces relative to one-another), and are relatively movable along the rotation axis while a predetermined separated distance is maintained (see Paragraph 40 mentioning wherein the inner hub is rotatable relative to the outer shaft which is fixed to the handle assembly, allowing for relative rotation of both pieces relative to one-another), and wherein a ring-shaped second seal portion is disposed between the sealing inner peripheral surface and the sealing outer peripheral surface (see Examiner’s Diagram of Thistle Fig. 14 above illustrating the proximal portion of the outer hub that overlaps the inner hub and is connectable to the housing assembly (see Paragraph 46) that acts as a second seal between the inner hub and the handle assembly)
However, while Thistle discloses an exit port for connection to a suction device (see Paragraphs 40 and 43), Thistle does not expressly disclose wherein the first housing or the second housing has the aspiration port for receiving an aspiration force from an outside.
However, in the same field of endeavor, namely surgical resecting devices having an inner shaft having a lumen in communication with an aspiration port, Frost teaches a resecting device (see Fig. 1) having a first housing (see Examiner’s Diagram of Frost Fig. 1 above illustrating a first housing) having an aspiration port (outlet port 21, see Fig. 1) in communication with an inner drive shaft (inner tube 14, see Fig. 1) and a first seal portion (seals 18, see Fig. 1) which come into contact with an outer peripheral surface of the drive shaft (see Examiner’s Diagram of Frost Fig. 1 above showing the proximal-most seal coming into contact with an outer peripheral surface of the inner tube) to separate the spaces containing pressurized liquid from the remainder of the housing (see Col. 2, Lines 66-68 – Col. 3, Lines 1-5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having an aspiration port located within the first housing of Thistle with the inner shaft having a port connected thereto as taught by Frost. This is because the mechanism taught by Frost to provide a suction force within the inner shaft to aspirate cut tissue and debris from the biological environment and the mechanism disclosed by Thistle doing the same are obvious variants with no unexpected results for aspirating the inner shaft. Further, Thistle appears to indicate that the placement of the exit port on the outer hub serves no specified purpose other than to act as a connector for a suction source to aspirate excised tissue from the worksite that would lead one of ordinary skill in the art unable to incorporate as the combination would have yielded a predictable result similar to the function of the exit port of Thistle in providing a suction to the inner shaft to aspirate excised tissue. In addition, Thistle also indicates that “a person skilled in the art will appreciate that the cutting assembly can include different components and can have a variety of other configurations for cutting and receiving tissue” (see Thistle Paragraph 36). Therefore, one of ordinary skill would have expected the device of Frost to function equally as well with a suction exit port disposed on first housing and connected to the inner shaft therein. 
Regarding claim 17 , Thistle discloses all limitations of the invention of claim 10, Thistle further discloses, wherein the support portion has a cover portion which covers the second housing (outer hub 232 has a distal covering portion that inner hub inserts into as shown in Fig. 14, wherein the distal portion of the outer hub acts as a cover portion), and wherein the second housing is covered with the cover portion to be rotatable together with the support portion (see Fig. 14, see also Paragraph 40 mentioning wherein the inner hub and inner shaft are configured to move together as a unit, seen to mean that the inner hub can rotate in addition to the mating features 242 within the outer hub (see Fig. 12C) that mates with the handle assembly and is seen to be able to rotate to secure the outer hub thereto, see also Paragraph 46 mentioning where the two components can be “twist-locked”, seen to be useable in all embodiments as per Paragraph 46 mentioning “ A person skilled in the art will appreciate that the connector can have a variety of configurations and can include a variety of mating features configured to join the connector with a cutting assembly and a shaver hand piece”)
However, while Thistle discloses an exit port for connection to a suction device (see Paragraphs 40 and 43), Thistle does not expressly disclose wherein the first housing or the second housing has the aspiration port for receiving an aspiration force from an outside.
However, in the same field of endeavor, namely surgical resecting devices having an inner shaft having a lumen in communication with an aspiration port, Frost teaches a resecting device (see Fig. 1) having a first housing (see Examiner’s Diagram of Frost Fig. 1 above illustrating a first housing) having an aspiration port (outlet port 21, see Fig. 1) in communication with an inner drive shaft (inner tube 14, see Fig. 1) and a first seal portion (seals 18, see Fig. 1) which come into contact with an outer peripheral surface of the drive shaft (see Examiner’s Diagram of Frost Fig. 1 above showing the proximal-most seal coming into contact with an outer peripheral surface of the inner tube) to separate the spaces containing pressurized liquid from the remainder of the housing (see Col. 2, Lines 66-68 – Col. 3, Lines 1-5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having an aspiration port located within the first housing of Thistle with the inner shaft having a port connected thereto as taught by Frost. This is because the mechanism taught by Frost to provide a suction force within the inner shaft to aspirate cut tissue and debris from the biological environment and the mechanism disclosed by Thistle doing the same are obvious variants with no unexpected results for aspirating the inner shaft. Further, Thistle appears to indicate that the placement of the exit port on the outer hub serves no specified purpose other than to act as a connector for a suction source to aspirate excised tissue from the worksite that would lead one of ordinary skill in the art unable to incorporate as the combination would have yielded a predictable result similar to the function of the exit port of Thistle in providing a suction to the inner shaft to aspirate excised tissue. In addition, Thistle also indicates that “a person skilled in the art will appreciate that the cutting assembly can include different components and can have a variety of other configurations for cutting and receiving tissue” (see Thistle Paragraph 36). Therefore, one of ordinary skill would have expected the device of Frost to function equally as well with a suction exit port disposed on first housing and connected to the inner shaft therein. 
Regarding claim 18, the combination of Thistle and Frost disclose the invention of claim 17, Thistle further discloses wherein an outer peripheral surface of the cover portion has a support interlock portion interlocked with a drive device that transmits a drive force to the drive shaft (mating feature 242 on the outer peripheral surface of the outer hub as shown in Fig. 12C that interlocks with the handle assembly containing the motor to rotate the drive shaft, see Paragraph 35)
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thistle (US 20130060272 A1) in view of Frost (US 4517977 A), further in view of Kumar (US 2010/0102517 A1)
Regarding claim 4, the combination of Thistle and Frost disclose all limitations of the invention of claim 3.
However, the combination does not expressly discloses wherein the first seal portion has a ring-shaped outer seal portion which comes into contact with the first housing or the second housing; and a ring-shaped inner seal portion which comes into contact with the drive shaft, wherein the outer seal portion is more flexible than the inner seal portion, and wherein the inner seal portion comes into contact with an inner peripheral surface of the outer seal portion, and the inner seal portion has frictional resistance smaller than that of the outer seal portion.
However, in the same field of endeavor, namely sealing methods for medical handpieces for use in tissue resection, Kumar discloses a medical handpiece (see Fig. 2) having an inner shaft member (shaft 20c, see Fig. 4A) with a tandem seal arrangement having two concentrically-mounted sealing portions (seals 20a and 20b and O-ring 1A, see Figs. 4A-4B) comprised of an o-shaped outer seal (O-ring 1A, see Fig. 4B), and a ring-shaped inner seal (seals 20a and 20b, see Fig. 4A) to ensure adequate sealing during an autoclaving process, which protects the motor (see Paragraph 42), wherein the outer seal portion is more flexible than the inner seal portion (O-ring is seen to have more flexibility than the seal portions 20a and 20b as O-rings are typically formed from considerably elastic material), and wherein the inner seal portion comes into contact with the inner peripheral surface of the outer seal portion (see Fig. 4B showing the seals 20a and 20b in contact with the inner peripheral surface of the O-ring), and the inner seal portion has frictional resistance smaller than that of the outer seal portion (as O-ring 1A is configured to clamp onto the seals 20a and 20b (see Paragraphs 44), it is interpreted that the O-ring would need to have a high frictional resistance when compared to the seals 20a and 20b to ensure the O-ring does not dislodge while within the housing when compressing around the seals 20a and 20b to add constant additional compression as mentioned in Paragraph 44 to the point that the O-ring is unable to rotate unless acted upon by an external force, thereby implying that the constant pressure the O-ring is applying to the seals 20a and 20b and is thus frictionally-bound to the surface of the seals 20a and 20b. Seals 20a and 20b however appear to only be required to provide a fluid seal to the shaft 20c and may not be frictionally-bound and unable to permit movement of the shaft)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the seals of Frost as incorporated into the device of Thistle to include the tandem seals as taught and suggested by Kumar to, in this case, to ensure adequate sealing during an autoclaving process, which protects the motor (see Kumar Paragraph 42)

Regarding claim 13, the combination of Thistle and Frost disclose all limitations of the invention of claim 12.
However, the combination does not expressly discloses wherein the first seal portion has a ring-shaped outer seal portion which comes into contact with the first housing or the second housing; and a ring-shaped inner seal portion which comes into contact with the drive shaft, wherein the outer seal portion is more flexible than the inner seal portion, and wherein the inner seal portion comes into contact with an inner peripheral surface of the outer seal portion, and the inner seal portion has frictional resistance smaller than that of the outer seal portion.
However, in the same field of endeavor, namely sealing methods for medical handpieces for use in tissue resection, Kumar discloses a medical handpiece (see Fig. 2) having an inner shaft member (shaft 20c, see Fig. 4A) with a tandem seal arrangement having two concentrically-mounted sealing portions (seals 20a and 20b and O-ring 1A, see Figs. 4A-4B) comprised of an o-shaped outer seal (O-ring 1A, see Fig. 4B), and a ring-shaped inner seal (seals 20a and 20b, see Fig. 4A) to ensure adequate sealing during an autoclaving process, which protects the motor (see Paragraph 42), wherein the outer seal portion is more flexible than the inner seal portion (O-ring is seen to have more flexibility than the seal portions 20a and 20b as O-rings are typically formed from considerably elastic material), and wherein the inner seal portion comes into contact with the inner peripheral surface of the outer seal portion (see Fig. 4B showing the seals 20a and 20b in contact with the inner peripheral surface of the O-ring), and the inner seal portion has frictional resistance smaller than that of the outer seal portion (as O-ring 1A is configured to clamp onto the seals 20a and 20b (see Paragraphs 44), it is understood that the O-ring would need to have a high frictional resistance when compared to the seals 20a and 20b to ensure the O-ring does not dislodge while within the housing)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the seals of Frost as incorporated into the device of Thistle to include the tandem seals as taught and suggested by Kumar to, in this case, to ensure adequate sealing during an autoclaving process, which protects the motor (see Kumar Paragraph 42)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 6152941 A to Himes, and US 2015/0164541 A1 to Shiber, all disclose surgical resecting instruments having a rotatable inner shaft connecting to an aspiration port.
having an extension component at the end of the end effector jaws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./               Examiner, Art Unit 3771           

/SHAUN L DAVID/               Primary Examiner, Art Unit 3771